Citation Nr: 1739954	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a July 1987 rating decision denying a claim of service connection for a nervous condition, including schizophrenia.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a nervous condition, including schizophrenia, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney at Law



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim of service connection for PTSD has been expanded to include other diagnoses for psychiatric disorders evidenced in the record, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the new and material evidence and CUE claims that pertain to nervous condition/schizophrenia will not be recharacterized.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A July 1987 rating decision denied service connection for a nervous condition, including schizophrenia.  The Veteran did not perfect an appeal of the decision.

2.  The July 1987 rating decision denying service connection for a nervous condition/schizophrenia was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the then-existing law.

3.  New and material evidence for the nervous condition/schizophrenia claim has been received since the July 1987 rating decision.

4.  Assuming the Veteran has had a current diagnosis of PTSD during the claims period, the reported April 1986 military sexual trauma (MST) is not corroborated as occurring.

5.  With regard to psychiatric disorders other than PTSD, the Veteran has not had schizophrenia or a diagnosed depressive disorder, and compensation is unavailable for substance induced mood disorder and alcohol and other drug abuse.


CONCLUSIONS OF LAW

1.  The July 1987 rating decision denying service connection for schizophrenia is final.  38 U.S.C. § 4005 (1980); 38 C.F.R. §§ 19.129, 19.192 (1987).

2.  The July 1987 rating decision denying service connection for schizophrenia was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The criteria for reopening a claim of service connection for schizophrenia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a psychiatric disorder, including PTSD, schizophrenia, substance induced mood disorder, alcohol and other drug abuse, and a depressive disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the somewhat complicated nature of the intersection in VA law between Clemons, Boggs, Ephraim, and CUE, the Board, has endeavored to define with precision, the scope of the Veteran's claims of CUE, to reopen, and for service connection.  In addressing each, the Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Finality-July 1987 Rating Decision

Any discussion of CUE and new and material evidence claims should begin with a discussion of the finality of the relevant prior rating decision.  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 4005 (1980); 38 C.F.R. §§ 19.129, 19.192 (1987).  In this regard, if the claimant files a timely NOD with the decision and the RO issues a statement of the case (SOC), a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  

The Veteran's initial claim was for service connection for a nervous condition, which came before VA on a July 1986 application for compensation.  This claim was adjudicated in September 1986 and October 1986 rating decisions and then ultimately in a July 1987 rating decision.  The Veteran had noted disagreement with the denial of service connection in April 1987, after which an SOC was issued in July 1987, again denying the claim.  The SOC was mailed to the then-current mailing address.  This was the address the Veteran had been using since the July 1986 application.  There is no evidence of returned mail or a different address.  Thus, the Veteran is presumed to have correctly been sent the SOC.  No substantive appeal was thereafter received by April 1988, which was one year following the rating decision (and past the 60 days typically required to file a substantive appeal).  

Nothing further was received until at least October 1993, at which time the Veteran was diagnosed with major depression and alcohol dependence.  After October 1993, nothing was received until the March 2011, when she filed her current claims.  Under the laws and regulations of VA, the July 1987 rating decision is final.  38 U.S.C. § 4005 (1980); 38 C.F.R. §§ 19.129, 19.192 (1987).  Because the July 1987 rating decision is final, it is potentially subject to a CUE request.

II. CUE-1987 Rating Decision

The Veteran here argues only as to CUE in the July 1987 denial of service connection for schizophrenia.  

Legal Criteria

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which undebatable.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  See also 38 U.S.C.A. § 5109A ; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403(c) (pertaining to CUE in Board decisions).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Service connection, then as now, may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112.

Further, a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38`U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  At the time of the prior rating decision, 3.304(b) stated that the presumption of soundness could be rebutted upon "clear and unmistakable (obvious or manifest) evidence demonstrates an injury or disease existed prior to" service.  

The interpretation and language of 38 C.F.R. § 3.304 has since been amended to require clear and unmistakable evidence that the disability pre-existed and was not aggravated by service.  See VAOGCPREC 3-2003 (July 16, 2003); 70 Fed. Reg. 23027 (May 4, 2005).  However, in Jordan v. Nicholson, the United States Court of Appeals for the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner provides no recourse for appeal through a CUE claim.  401 F.3d 1296, 1298-99 (Fed. Cir. 2005); cf. Patrick v. Shinseki, 668 F.3d 1325, 1334 n.6 (Fed. Cir. 2011).

Analysis

The evidence of record at the time of the July 1987 rating decision included medical records of a private psychiatric hospitalization from 1984, prior to the Veteran's service, which notes a diagnosis of bipolar disorder, mixed.  The claims file shows that, in August 1986, VA requested copies of the Veteran's physical examination at induction and discharge, and the Board finds that these records had been associated with the claims file by the time of the September 1986 rating decision.  The report of medical examination upon entry into service which did not note any psychiatric disorder.  A medical note a discharge shows that the Veteran was discharged for medical reasons (schizoid personality disorder).  

In September 1986, VA denied the claim as service treatment records (STRs) showed that the Veteran had schizoid personality disorder.  Then, as now, VA compensation is unavailable for personality disorders.  38 C.F.R. §§ 3.303(c); 4.9. 

The Veteran noted disagreement with the September 1986 decision and submitted record of another psychiatric hospitalization during which she was diagnosed with schizophreniform disorder and schizoid personality disorder.  Psychosocial and environmental problems noted as contributing to the Veteran's included "change in residence, entry into military, and marriage of an estranged boyfriend."  The denial was continued in an October 1986 rating decision, in which a review of VA medical records was also noted.  

Subsequently, the Veteran was diagnosed in April 1987 with schizophrenia, disorganized type and history of mixed substance abuse.  In a July 1987 rating decision, the claim was again denied.  It was noted that the record showed a pre-service history of a nervous condition, as demonstrated by a two month inpatient stay in a psychiatric hospital in July 1984, after the Veteran had manifested depressive symptoms and suicidality.  At that time, manic symptoms were also evidence.  A subsequent hospitalization occurred in March 1985 with symptoms of frequent inappropriate phone calls, looseness of speech, and increased talkativeness.  A third pre-service hospitalization in October 1985 for depression was noted.  The diagnosis of chronic schizophrenia was also noted. Service connection for schizophrenia was denied, having been found to clearly and unmistakably pre-exist service and not aggravated, given the Veteran's significant pre-service history. 

A July 1987 SOC also continued the denial.  The Veteran's pre-service history of a nervous disorder was noted, as was the absence of treatment for a nervous condition in her STRs, except for her discharge due to schizoid personality disorder.  The SOC concluded by stating  "[i]t is held that your nervous condition pre-existed service and was not incurred in or aggravated by your short period of active duty."

With regard to whether CUE exists in the rating decisions, it should be remembered that the Board is to view the law as it existed at the time of the rating decisions were issued.  At that time, it was the longstanding practice of the RO (and the Board) to rely on medical adviser opinions in reaching a decision on the case.  Macklem v. Shinseki, 24 Vet. App. 63, 70 (2010); Bowyer v. Brown, 7 Vet. App. 549, 553 (1995).  In this case, the rating board of the RO that denied the original claim in July 1987 included a medical rating specialist.  Given that a medical rating specialist, with the training and knowledge to provide a medical opinion, found that the Veteran's schizophrenia clearly and unmistakably preexisted service, it is difficult to conclude that the conclusion reached is undebateably wrong.  The decision reached in the rating decision represents the judgment that the Veteran's schizophrenia was not medically or etiologically distinct from pre-service psychological symptoms, though no formal diagnosis of schizophrenia had been given.  

Pursuant to Jordan, CUE does not exist, even if it is undebatable that the Veteran's schizophrenia was not clearly and unmistakably not aggravated by service.  Nonetheless, the Board notes that, though symptoms might change throughout the course of the disease, and some symptoms may have begun in service, the RO's determination reflects the conclusion, on the basis of the evidence of record at that time, that it was clear and unmistakable that the Veteran's schizophrenia was not aggravated beyond its natural course by service.

The Veteran's attorney also argues that service connection should have been granted on the basis of onset within one year of separation from service.  Given the finding that schizophrenia, or schizophrenia-related symptomatology, pre-existed service, there is no way to say that the disease had onset for the first time within a year of service in an undebatable nature.  Therefore, it is not CUE that the July 1987 rating decision did not grant service connection for schizophrenia as a psychosis on a presumptive basis for chronic diseases.

Further, contrary to counsel's argument, the Veteran was not denied solely because she had a diagnosis of a personality disorder.  Rather, the July 1987 RO rating board thoroughly considered the medical treatment records and other evidence to conclude whether schizophrenia was related to service.

In sum, the Board finds that the July 1987 rating decision denying service connection for a nervous condition/schizophrenia was not factually or fatally flawed or otherwise undebatably legally erroneous in its application of the then-existing law.  In finding this, the emphasis is on the ideas that only the evidence at that time is to be considered; only the law at that time is to be considered, including how the presumption of soundness was interpreted; any medical question cannot be undebatable in favor of the claim as there was a medical doctor on the RO rating board; and finally, that any error must still be outcome determinative.  For these reasons, the Board concludes that the revision or reversal of the July 1987 rating decision based on CUE is not warranted.

III. Reopening the Previously Denied Claim

Having found no CUE in the prior rating July 1987 rating decision, the claim to reopen can be addressed.  VA can only reopen a claim on the basis of new and material evidence.  As outlined below, while to establish CUE the Veteran had to meet a very high standard, the showing required to reopen a case is very low.  Further, it should be noted that this analysis is limited only to conditions considered by the previous rating decision-nervous condition/schizophrenia.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

As noted above, the prior rating decision is final.  The Veteran has since submitted statements alleging MST during service, which she is competent to report.  Although she alleges that MST caused PTSD, these statements are new and should be considered in connection with any allegation for previously denied psychiatric disorders as the evidence submitted pertains to the Veteran's mental health and may explain potential diagnoses.  This is sufficient to warrant the reopening of the claim of service connection for nervous condition/schizophrenia.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will now address the reopened claim of service connection for schizophrenia and the broader new claim of service connection for a psychiatric disorder other than for schizophrenia, including PTSD, on the merits.

IV. Service Connection

The Board turns to the merits of the service connection claim.  It should be noted that in addressing reopened claims for service connection for a nervous condition, diagnosed as schizophrenia on the merits after CUE in previous denials was not found, the Board is looking at new evidence not then available, applying law not in effect at the time of the previous denials, and making its own independent judgment as to the merits of the case.

Legal Criteria

The legal criteria for a claim of service connection for a psychiatric disorder other than PTSD are outlined above.  

However, with regard to PTSD, to establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a). 

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The Veterans Benefits Administration (VBA) Manual (M21-1) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV.iv.4.H.4.c.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  The Veteran was informed that these sources of information that might be helpful to corroborating her PTSD stressor in a VA Form 21-0781a May 2011 Statement in Support of Claim for PTSD Secondary to Personal Assault.

An after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Menegassi v. Shinseki; 638 F.3d 1379 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Examinations

The Veteran contends that she was raped by her sergeant during service.  In September 2011, the Veteran was provided with a VA examination to determine the nature and etiology of any PTSD, to include obtaining potentially favorable corroboration evidence in the form of a medical opinion as to whether there were behavioral changes indicative of MST.  

The examiner noted that she would be resorting to mere speculation to say that there were behavioral changes due to MST in April 1986.  At the outset, the examiner noted that the Veteran was "a poor historian in regard to her symptoms, functioning, diagnoses, and substance use prior to service."  In particular, the Veteran denied abusing alcohol prior to the claimed MST, but records show extensive alcohol use prior to service.  The Veteran also recalled only one suicide attempt prior to service and one mental health hospitalization; however, there were three of each.  As to the assault itself, the details of the Veteran's account have changed, as she has reported being raped by one sergeant, by two sergeants, or being gang raped.

The record showed that the Veteran missed bed checks in March and April 1986 and that prior to service, the Veteran had a mental health disorder manifested in "manic behaviors," including impulse behaviors and sexual promiscuity.  While the examiner declined to say that an assault did not occur from a post-service medical perspective, she stated that she could not reliably link behavioral markers with alleged trauma due to the complexity of the Veteran's condition prior to service.  The examiner also opined that the Veteran had a substance induced mood disorder as she had reported doing well recently after she stopped drinking for several months or during a previous seven-year period of sobriety.

An April 2014 examiner found a lack of behavioral changes due to MST during service.  The examiner noted that the Veteran reported first having nightmares of the MST after a car accident in 2009 or 2010 when she was told about MST and PTSD.  However, the Veteran did not seek treatment at that time.  Rather, the Veteran did not seek treatment until the summer of 2013.  However, all treatment was for alcohol and other drug abuse.  The Veteran also reported jumping at every single noise and becoming anxious when someone acts as if they are going to hit her.  In relation to these symptoms, the examiner noted that the Veteran was married to a "very abusive husband and also had childhood abuse."

With regard to whether substance abuse problems were related to service, the examiner noted that substance abuse was evident prior to service and that any mood disorder was induced due to substance abuse.

A review of previous screens for PTSD and depression revealed variable results, sometimes consistent with these diagnoses and sometimes not.  However, the Veteran's presentation at the April 2014 examination was said not to be consistent with any psychiatric diagnosis, including personality disorders and schizophrenia.  Rather, past psychological problems were said to be related to substance abuse, as she had no mental health issues or treatment during a prior seven-year period of sobriety.

Analysis

The Board will assume arguendo that the Veteran has had a current diagnosis of PTSD during the claims period.  However, the PTSD claim must be denied for lack of corroboration of the reported stressor, an April 1986 rape.  The rape could not be verified through typical means, nor under the more relaxed requirements of 38 C.F.R. § 3.304(f)(5).  There are two opinions from VA examiners.  One stated that there were no behavioral changes due to MST.  In so opining, the examiner explained the Veteran's symptoms such as anxiousness in certain situations was due to an abusive childhood and marriage.   It also seems that the Veteran reported first having symptoms after being told of VA resources for PTSD and MST.  The other examiner stated that she would have had to resort to speculation to conclude that there were behavioral changes due to MST, based on the Veteran's medical history, which, as outlined above, was discussed thoroughly as part of that opinion. 

The Veteran is competent to report MST and her psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (laypersons are competent to describe symptoms which support a later diagnosis).  However, under 38 C.F.R. § 3.304(f)(5), her statements alone are not enough to successfully establish service connection.  Rather, the Board accepts the April 2014 examiner's medical opinion that there were not behavioral changes indicative of MST during service, as the opinion was well reasoned and discussed the relevant medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Board does not find the Veteran's recollection of the claimed stressor credible given inconsistencies, passage of time, and the effect of substance abuse disorders.  See Menegassi 638 F.3d at 1383 (corroboration of MST stressor analysis warranted regardless of examination application).

With regard to a substance induced mood disorder or alcohol or other drug abuse, VA cannot compensate a veteran for the result of her own primary alcohol or drug abuse.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301.  Therefore, service connection for those psychiatric disorders is not warranted.

Service connection is also not warranted for schizophrenia and bipolar disorder, as at no time during the current claims period has there been a current diagnosis for schizophrenia.  As noted above, neither VA examiner diagnosed the Veteran with such disease, nor is there any indication in the VA or other medical treatment records from recent years for schizophrenia.  In fact, the April 2014 examiner opined that the Veteran never had schizophrenia, but rather her symptoms were induced by alcohol and drug abuse.  Thus, it appears to have been an earlier misdiagnosis.  Without sufficient evidence of a current diagnosis of these disorders, the current disability element of service connection for these disorders is not substantiated.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  See also McKinney v. McDonald, 28 Vet. App. 15, 33-34 (2016) (while relevant, records showing a diagnosis of a disability 11 years prior to the claim do not, alone, establish the presence of a current disability).

With regard to any depressive disorder, the April 2014 examiner noted that some screens in the VA medical treatment records were consistent with depression.  However, the Veteran had not shown consistent symptoms of depression, and, upon examination, there was not an indication of depression.  Therefore, based on the April 2014 examiner's report, the Board finds that the Veteran has not had a depressive disorder during the claims period.

Therefore, the Veteran's submissions regarding schizophreniform disorder and a depressive disorder are inapplicable to the current claim as there is no current diagnosis of schizophrenia, schizophreniform disorder, or a depressive disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, other prior diagnoses, such as for bipolar disorder and schizoid personality disorder, have not been diagnosed during the present claims period.  Id.

Likewise, the attorney's argument as to aggravation is inapplicable, because there is no diagnosed service-connectable disorder which could have been aggravated in service.

The Board again notes the Veteran's attorney's argument as to the application of the presumption for chronic diseases.  Because of the conclusions reached above, there is no service-connectable diagnosed psychiatric disorder to which such presumption applies as there is no current disability that equates to a psychosis that could be related to the schizophrenia "diagnosis" in 1986 or 1987.

In sum, the preponderance of the evidence is against the claim for a psychiatric disorder, variously claimed and diagnosed as PTSD, schizophrenia, substance induced mood disorder, alcohol and other drug abuse and a depressive disorder; there is no doubt to be resolved, and service connection for such disorders is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Revision or reversal of the July 1987 rating decisions that denied service connection for a nervous condition, including schizophrenia, on the basis of CUE, is denied.

New and material evidence having been received, the claim of service connection for a nervous condition, including schizophrenia disorder is reopened; the appeal of this issue is granted to this extent only.

Service connection for a psychiatric disorder, including PTSD, schizophrenia, substance induced mood disorder, alcohol and other drug abuse, and a depressive disorder, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


